IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-22,933-04


EX PARTE RHONDA ANN FLEMING, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 562675 IN THE 184TH JUDICIAL DISTRICT COURT
HARRIS COUNTY



 Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to twenty years' imprisonment. 
	After a review of the record, we find that Applicant's claim that challenges her mandatory
supervision release is without merit.  Therefore, we deny relief.
	Applicant's remaining claim is dismissed.  Tex. Code Crim. Pro. Art. 11.07 § 4(a)(c). 

Filed: October 5, 2011
Do not publish